DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0328396 A1 (“Guo”) in view of CE4: Separate list for sub-block merge candidates (JVET-L0369)("Chen”) (Note: Chen is provided in the IDS) and US 2020/0120335 A1 (“Hung”) in further view of US 2021/0051329 A1 (“Ko”).
Regarding claim 1, Guo discloses a method of processing video data, comprising: determining, for a conversion between a current video block of a video and a bitstream of the video, that at least one of a plurality of bins used to code a merge index of a block uses bypass coding, (e.g. see 270 in Fig. 2 illustrating to code bins used to code merge_idx with bypass method, e.g. see at least paragraph [0022])); and performing the conversion based on the determining (e.g. see Fig. 1 showing that syntax element (e.g. merge_idx) mapped into bins that are outputted as bitstream via binary arithmetic coding 130 based on bypass, e.g. see at least paragraph [0004]; a person having ordinary skill in the art would have no difficulty recognizing that the syntax elements are for a current video block as well known in HEVC (paragraph [0002])), wherein a first bin of the plurality of bins is coded with at least one context, and wherein all other bins of the plurality of bins are bypass coded (e.g. see at least paragraph [0022]).  
Although Guo discloses a merge index of a block, it is noted Guo differs from the present invention in that it fails to particularly disclose  a merge index of a sub-block merge-based merge candidate list, wherein the sub-block merge-based merge candidate list is constructed based on a sub-block temporal motion vector prediction (SbTMVP) candidate; wherein the sub-block merge-based merge candidate list is constructed further based on an inherited affine candidate, a constructed affine candidate, or a zero candidate; wherein control point motion vectors of an inherited affine candidate is derived from control point motion vectors of a spatial neighboring block that is coded in affine mode. Chen and Hung however, teaches a merge index of a sub-block merge-based merge candidate list, wherein the sub-block merge-based merge candidate list is constructed based on a sub-block temporal motion vector prediction (SbTMVP) candidate (Chen: e.g. see sub-block merge candidate list construction steps that includes at least inserting ATMVP candidate, Section 1); wherein the sub-block merge-based merge candidate list is constructed further based on an inherited affine candidate, a constructed affine candidate, or a zero candidate (Chen: e.g. see sub-block merge candidate list construction steps that includes at least inserting inherited affine candidate, Section 1); wherein control point motion vectors of an inherited affine candidate is derived from control point motion vectors of a spatial neighboring block that is coded in affine mode (Hung: e.g. see inherited affine candidates mean that control point motion vectors (CPMVs) of neighboring blocks are available to derive the CPMVs of the current block because the neighboring blocks were coded in affine mode, e.g. seat least paragraphs [0117]-[0118]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Guo, Chen and Hung before him/her, to modify the method and apparatus for context adaptive binary arithmetic coding of syntax elements of Guo with Chen and Hung in order to expand candidates to include ATMVP candidate, inherited affine candidates, constructed affine candidates and padding with zero motion vectors to improve BD-rate gain and encoding/decoding efficiency and in order to derive CPMVs of the current block to obtain inherited affine candidates.   
Further, although Guo in view of Chen teaches the SbTMVP, it is noted Guo differs from the present invention in that it fails to particularly disclose wherein the SbTMVP candidate is derived based on a temporal motion shift from a spatial neighboring block of the current video block, and wherein a reference picture related to the temporal motion shift is same as a collocated picture of the current video block; wherein the temporal motion shift is used to locate at least one region in a picture different from a current picture comprising the current video block. Ko however, teaches wherein the SbTMVP candidate (e.g. see when a merge block to be used for SbTMVP, the decoder extracts motion vectors of each subblock of the merge block to predict a motion vector of each subblock corresopnding to the current block, e.g. see at least paragraph [0118]) is derived based on a temporal motion shift from a spatial neighboring block of the current video block (e.g. see when SbTMVP is performed, the decoder obtains a merge candidate block by applying a motion shift before fetching the temporal motion vector of the collocated block, where the motion shift information is obtained from spatial neighboring blocks of the current block, e.g. see at least paragraphs [0115]-[0116]), and wherein a reference picture related to the temporal motion shift is same as a collocated picture of the current video block (e.g. see reference picture as shown in Fig. 22, e.g. see at least paragraphs [0120]-[0121]); wherein the temporal motion shift is used to locate at least one region in a picture different from a current picture comprising the current video block (e.g. see motion shift information is used to obtain a merge candidate block as shown in Fig. 21 that is different than the current picture that includes the current block, e.g. see at least paragraphs [0116]-[0117]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Guo, Chen, Hung and Ko before him/her, to incorporate Ko into the method and apparatus for context adaptive binary arithmetic coding of syntax elements of Guo as modified by Chen and Hung in order to increase coding efficiency and efficiently perform motion compensation for zoom in/out, rotation and other irregular movements as well as conventional translational movements. 
Regarding claim 2, Guo further discloses wherein the at least one context consists of one context (e.g. see context modeling 120 in Fig. 1, e.g. see at least paragraph [0004]). 
Regarding claim 3, Guo further discloses wherein each of a first K bins of the plurality of bins is coded with at least one context, wherein all other bins of the plurality of bins are bypass coded (e.g. see if i==0, then code with context 260 in Fig. 2, otherwise bypass in 270, e.g. see paragraph [0022]), wherein K is a non-negative integer, wherein 0 < K < maxSubMrgListLen - 1, and wherein maxSubMrgListLen is a maximum length of the plurality of bins (e.g. see 0 < i < N in Fig. 2, paragraph [0022], where the maximum for example is binIdx is 3 (i.e. N = 4), paragraph [0014]).  
Regarding claim 5, Guo further discloses wherein the conversion generates the current video block from the bitstream (e.g. see Fig. 1 showing that syntax element (e.g. merge_idx) mapped into bins that are outputted as bitstream via binary arithmetic coding 130 based on bypass, e.g. see at least paragraph [0004]; a person having ordinary skill in the art would have no difficulty recognizing that the syntax elements are for a current video block as well known in HEVC (paragraph [0002]), and further, the reverse process decoding will be performed in a decoder to reconstruct the syntax element and the current video block from the bitstream).  
Regarding claim 6, Guo further discloses wherein the conversion generates the bitstream from the current video block (e.g. see Fig. 1 showing that syntax element (e.g. merge_idx) mapped into bins that are outputted as bitstream via binary arithmetic coding 130 based on bypass, e.g. see at least paragraph [0004]; ]; a person having ordinary skill in the art would have no difficulty recognizing that the syntax elements are for a current video block as well known in HEVC (paragraph [0002])).  
	Regarding claims 7-8, 10-14, 16-19, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claims 4, 9, 15, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0328396 A1 (“Guo”) in view of CE4: Separate list for sub-block merge candidates (JVET-L0369)("Chen”) (Note: Chen is provided in the IDS) and US 2020/0120335 A1 (“Hung”) in further view of US 2021/0051329 A1 (“Ko”) in further view of US 2021/0203947 A1 (“He”).
Regarding claim 4, although Guo in view of Hung teaches the control point motion vectors (Hung: e.g. see inherited affine candidates mean that control point motion vectors (CPMVs) of neighboring blocks are available to derive the CPMVs of the current block because the neighboring blocks were coded in affine mode, e.g. seat least paragraphs [0117]-[0118]), it is noted Guo differs from the present invention in that it fails to particularly disclose wherein the control point motion vectors and motion vectors in inter perdition mode are all stored with 1/16-pel precision. He however, teaches  wherein the control point motion vectors and motion vectors in inter perdition mode are all stored with 1/16-pel precision (e.g. see 1/16-pel, e.g. see at least paragraph [0107]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Guo, Chen, Hung, Ko and He before him/her, to incorporate He into the method and apparatus for context adaptive binary arithmetic coding of syntax elements of Guo as modified by Chen, Hung and Ko in order to reduce coding complexity and improve accuracy of motion compensation using high precision MV. 
Regarding claims 9, 15, 20, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive.
Applicant asserts on page 8 of the Remarks that Ko does not teach "wherein the temporal motion shift is used to locate at least one region in a picture different from a current picture comprising the current block" because Ko merely teaches that "motion shift information from a neighboring block is used to obtain a merge candidate block that is divided into subblocks from which motion vectors are extracted." 
However, the examiner respectfully disagree. Paragraphs [0116]-[0117] and Fig. 21 of Ko teaches that once the motion shift information is obtained, e.g. from upper left block AL in Fig. 21, it is used to obtain the merge candidate block that is in a different picture than the current picture as shown in Fig. 21. Thus, the obtained motion shift information is used to locate the merge candidate block in a picture different from the current picture comprising the current block. 

Applicant further asserts on page 9 that Hung does not teach "wherein control point motion vectors of an inherited affine candidate is derived from control point motion vectors of a spatial neighboring block that is coded in affine mode" because Hung merely teach "the construction of an affine candidate list. There is no teaching or suggestion in Hung of inserting affine candidates into a sub-block merge-based merge candidate list." 
However, the examiner respectfully disagree. It is noted that the limitations were rejected in view of Chen and Hung. Chen specifically teach sub-block merge candidate list construction in Section 1 including inserting inherited affine candidate. Hung, in at least paragraphs [0117]-[0118], is used to illustrate that control point motion vectors of an inherited affine candidate, as already taught by Chen, is derived from control point motion vectors of a spatial neighboring block that is coded in affine mode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al., US 2020/0099941 A1, discloses low latency local illumination compensation including SbTMVP: 
[0024] The SbTVMP process is illustrated in FIG. 1E and FIG. 1F. SbTMVP predicts the motion vectors of the sub-CUs within the current CU in two steps. In the first step, as shown in FIG. 1E, the spatial neighbors of a current block (131) are examined in the order of A1 (132). B1 (133), B0 (134) and A0 (135). Once the first available spatial neighboring block that has a motion vector that uses the collocated picture as its reference picture is identified, this motion vector is selected to be the motion shift to be applied. If no such motion vector is identified from the spatial neighbors, then the motion shift is set to (0, 0).
[0025] In the second step, the motion shift identified in Step 1 is applied (i.e., added to the coordinates of current block) to obtain sub-CU-level motion information (e.g., motion vectors and reference indices) from the collocated picture as shown in FIG. 1F. The example in FIG. 1F assumes the motion shift (149) is set to the motion vector of the spatial neighboring block A1 (143). Then, for a current sub-CU (e.g., sub-CU (144)) in the current block (142) of the current picture (141), the motion information of a corresponding collocated sub-CU (e.g., collocated sub-CU (154)) in the collocated block (152) of the collocated picture (151) is used to derive the motion information for the current sub-CU. The motion information of the corresponding collocated sub-CU (e.g., collocated sub-CU (154)) is converted to the motion vectors and reference indices of the current sub-CU (e.g., sub-CU (144)) in a similar way as the TMVP process in HEVC, where temporal motion scaling is applied to align the reference pictures of the temporal motion vectors to the reference picture of the current CU.
Chien et al., US 2013/0114673 A1, discloses a reduction in the number of binarizations and/or contexts used in context adaptive binary arithmetic coding (CABAC) for video coding is proposed. In particular, this disclosure proposes techniques that may lower the number contexts used in CABAC by up to 56.
Chen et al., US 2018/0359483 A1, discloses a Method For Decoding Video Data By Computing Device For Multimedia Applications, Involves Determining Predictive Block By Video Decoder Based On Motion Vector Of Current Block, And Reconstructing Sample Values Of Current Picture By Decoder

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485